Citation Nr: 1447324	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-18 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the creation of an overpayment of VA benefits in the amount of $41,621.00 was proper.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2008 the Veteran was informed that there had been overpayment of his VA disability pension due to unreported income from 2006.  He was notified in an August 2010 decision that he had been overpaid by $41,621.00, creating a debt for that amount.  The Board finds that a remand is required because it is unclear from the current record how this amount was calculated.

The record shows that the Veteran had previously unreported Voluntary Separation Incentive (VSI) income of $18,425.42 for 2006 and $8,323.42 for 2007 and 2008.  In a March 2010 statement, the Veteran wrote that the $18,425 of income in 2006  was back pay for previous years.  At a June 2010 Decision Review Officer hearing, the Veteran testified that approximately $10,000 of the 2006 VSI income was back pay.  He also testified that he was receiving $8,323 in VSI income.  In January 2012 the Veteran submitted a signed statement that the amount of income for 2008, which showed $8,323 of VSI income and $332 of income from the State of South Carolina, was correct.  The Board therefore notes that the Veteran has acknowledged receiving the previously unreported VSI income.  In addition, W-2 statements from 2009, 2010 and 2011 indicate that the Veteran received $8,323.42 of VSI income annually.

A January 2010 letter from VA to the Veteran stated that the overpayments were for the period from February 1, 2006 until December 1, 2008 due to the previously unreported income.  The Veteran's VA disability pension payments were retroactively reduced for this period, creating the debt.  However, the Board notes that the total amount that the Veteran received in VA disability pension payments for this period was approximately $31,464, which is well under the amount of the debt.  Furthermore, notifications that the Veteran received from VA in January 2010 and July 2010 indicate that he was entitled to a portion of the payments received for the period from March 2007 through November 2008.  Therefore, it is not clear from the record how the Veteran's debt was calculated and if it was actually limited to the period from February 1, 2006 until December 1, 2008.  

A July 2010 letter from VA stated that the Veteran also had $1,792.00 in other income for 2006 and 2007.  The Veteran wrote in a January 2012 statement that he did not receive the $1,792 listed by VA as other income and that his only income was the $8,300 VSI payments.  It is not clear from the record how VA calculated the $1,792.00 in other income.  In February 2007 and February 2009 Pension Eligibility Verification Reports, the Veteran reported $1,867.00 in income from VSI, in February 2010 he reported no income, and in a February 2011 report he listed $8,323.42 of income from VSI.  Although the Veteran has been inconsistent in reporting his income, the record does not show income beyond the verified VSI payments, $22 from a credit union in 2006 that was included on the IVM, and $332 from the State of South Carolina in 2008.

The Board finds that a Remand for an accounting of the debt is required.  See 38 C.F.R. § 19.9 (2013).  In providing the accounting, the AOJ must identify the time period the overpayment covers (from what month and year to what month and year), the total income for the applicable years with the income broken down by amount from each source, the amount that the monthly awards were retroactively reduced to, the amounts that the Veteran was previously paid for each period, and the Maximum Annual Pension Rate (MAPR) for each period.

Finally, the Board notes that the electronic file contains a listing for a supplemental statement of the case (SSOC) dated September 2012 that was not imaged because it relates to an IVM issue.  Unfortunately, the SSOC has not been associated with the IVM folder for this claim.  On remand, the SSOC must be obtained and associated with the IVM folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the September 2012 supplemental statement of the case and associate it with the claims folder or the IVM folder, as is appropriate.

2.  Obtain and associate with the claims file a detailed accounting which shows how the Debt Management Center arrived at the amount of the overpayment of VA disability pension benefits.

Specifically, the AOJ must:

a) define the time period during which it determined the overpayment was created (from what month and year to what month and year); 
b) for the time period during which the overpayment was created, state the income calculated for the Veteran for each year during this period;
c) for each year's income in the period during which the overpayment was created, identify all sources of income and the amount attributed to each source;
d)  identify the amount that the monthly awards were retroactively reduced to and the amounts that the Veteran was previously paid for each period.  

3.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case that includes a detailed accounting of the debt.  Then afford him an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



